Opinion issued January 14, 2016




                                   In The

                            Court of Appeals
                                  For The

                        First District of Texas
                         ————————————
                            NO. 01-15-00706-CV
                         ———————————
                      KIRK A. KENNEDY, Appellant
                                     V.
   EPSTEIN BECKER & GREEN, P.C., EPSTEIN, BECKER, GREEN,
   WICKLIFE & HALL P.C., AND STEPHEN R. COCHELL, Appellees



                 On Appeal from the 334th District Court
                          Harris County, Texas
                    Trial Court Case No. 2013-61197



                       MEMORANDUM OPINION

     Appellant, Kirk A. Kennedy, representing that the parties have settled the

underlying lawsuit, has filed an agreed motion to dismiss the appeal with
prejudice. See TEX. R. APP. P. 42.1(a). No opinion has issued. See TEX. R. APP. P.

42.1(c).

      Accordingly, we grant the motion and dismiss the appeal with prejudice. See

TEX. R. APP. P. 42.1(a)(1), 43.2(f). We dismiss all other pending motions as moot.

                                 PER CURIAM


Panel consists of Justices Jennings, Keyes, and Bland.




                                         2